          Case 1:18-cv-09936-LGS Document 97 Filed 07/24/19 Page 1 of 26



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------X
                                                               :               7/24/2019
 JANE DOE, et al.,                                             :
                                              Plaintiffs,      :
                                                               :    18 Civ. 9936 (LGS)
                            -against-                          :
                                                               :          ORDER
 THE TRUMP CORPORATION, et al.,                                :
                                              Defendants. :
 ------------------------------------------------------------- X

LORNA G. SCHOFIELD, District Judge:

        This case concerns an alleged fraudulent scheme to promote certain third-party

companies offering multi-level marketing and training programs. The Amended Complaint (the

“Complaint”) asserts racketeering and conspiracy claims under the Racketeer Influenced and

Corrupt Organizations Act, 18 U.S.C. § 1961 et seq. (“RICO”). The Complaint also asserts

various state law claims. Defendants Donald J. Trump (“Trump”), The Trump Corporation,

Donald Trump, Jr., Eric Trump and Ivanka Trump move to dismiss the Complaint for failure to

state a claim and lack of subject matter jurisdiction under Federal Rules of Civil Procedure

12(b)(1) and 12(b)(6).

        As discussed below, Defendants’ motion to dismiss is granted in part. The RICO claims

are dismissed because the Complaint does not sufficiently plead that Defendants’ conduct was

the proximate cause of Plaintiffs’ losses. Defendants’ motion to dismiss the state law claims is

denied because the Court has subject matter jurisdiction under the Class Action Fairness Act, 28

U.S.C. § 1332(d) (“CAFA”).

        BACKGROUND

        The following facts are taken from the Complaint and are accepted as true only for

purposes of this motion. See Doe v. Columbia Univ., 831 F.3d 46, 48 (2d Cir. 2016).
         Case 1:18-cv-09936-LGS Document 97 Filed 07/24/19 Page 2 of 26



       A.      Defendants’ Promotion of Third-Party Companies

       For over a decade, Defendants operated a complex enterprise through which they

promoted third-party companies offering consumer-facing business opportunities and training

programs. The companies included two “multi-level marketing” programs, ACN Opportunity,

LLC (“ACN”) and TTN, LLC (d/b/a “The Trump Network”), and a “live-seminar program,”

Business Strategies Group, LLC (d/b/a “The Trump Institute”) (collectively, the “Third-Party

Programs”).

       In 2005, Defendants agreed to promote and endorse ACN. ACN is a company offering

products and services through independent salespeople known as “Independent Business

Owners,” or “IBOs.” In order to sell these products and services, IBOs must pay an initial sign-

up fee and an annual renewal fee. From 2013 until 2016, these fees were $499 and $149,

respectively. IBOs can earn commissions for selling ACN products and services, and can

receive additional bonuses when they meet certain sales targets. IBOs can also earn money by

recruiting others to sign up as IBOs. When an existing IBO recruits a new IBO, the recruit

becomes part of the existing IBO’s “downline,” and the existing IBO becomes part of the

recruit’s “upline.” IBOs can receive a commission on the sales generated by members of their

downline.

       Key to ACN’s recruiting operation are small group events hosted by IBOs in their own

homes or at local hotels and event spaces. These meetings are the primary mechanism through

which consumers are recruited to become IBOs. ACN also stages ticketed multi-day events,

often billed as “Training Events” or “International Conventions.” These events function as

motivational rallies and are a substantial source of revenue for ACN.




                                                2
         Case 1:18-cv-09936-LGS Document 97 Filed 07/24/19 Page 3 of 26



       In exchange for financial inducements that were never disclosed to the public,

Defendants promoted and endorsed ACN in promotional videos, in print and online media, at

ACN events and in episodes of The Celebrity Apprentice, a television program hosted by Trump

that featured Ivanka Trump and Donald Trump, Jr. Through these channels, Defendants

deliberately misled consumers regarding the nature of ACN’s business. First, Defendants misled

consumers into believing that ACN offered a reasonable probability of commercial success.

Defendants accomplished this by misrepresenting (a) the risk inherent in the ACN business

opportunity, (b) the profitability to consumers of the ACN business opportunity and multi-level

marketing programs in general and (c) the market for ACN’s products and services. Second,

Trump falsely represented that the reason he supported ACN was because it offered a reasonable

probability of commercial success. He never disclosed that he was being paid millions of dollars

for his endorsement. Third, Defendants falsely represented that Trump’s endorsement was

predicated on appropriate due diligence, inside information and personal experience with ACN.

       ACN’s association with Trump and the Trump brand was “extremely powerful in the

minds of investors.” In published testimonials, “IBOs attributed their decision to join ACN to

Trump’s endorsement.”

       ACN was not the only third-party company to be promoted and endorsed by Defendants.

In the mid-2000s, a company affiliated with Defendants, Trump University, LLC, entered into a

licensing agreement with Business Strategies Group, LLC to form “The Trump Institute.” The

Trump Institute was a live-seminar program that purported to teach Trump’s “secrets to success”

in the real estate industry. In 2009, Defendants entered into a licensing agreement with Ideal

Health, a multi-level marketing company. Pursuant to this agreement, Ideal Health was officially

rebranded “The Trump Network.” As they had done with ACN, Defendants disseminated a



                                                3
         Case 1:18-cv-09936-LGS Document 97 Filed 07/24/19 Page 4 of 26



series of knowingly false statements regarding The Trump Institute and The Trump Network: (1)

that the programs offered consumers a reasonable probability of commercial success, (2) that

Trump endorsed the programs because they offered a reasonable probability of commercial

success and (3) that Trump’s endorsements were predicated on extensive due diligence, inside

information and personal experience.

       B.      Plaintiffs’ Investments in ACN

               1. Plaintiff Doe

       Plaintiff Doe, a citizen of California, was invited to attend her first ACN meeting by a

friend who told her that the company “was a great opportunity for them both to make money.”

At the meeting, a promotional video prominently featuring Trump was played. It was Trump’s

endorsement of ACN that “sold [Doe] on the opportunity.”

       Doe paid the $499 sign-up fee to become an IBO. Shortly thereafter, senior IBOs told

Doe that attending an ACN convention in Palm Springs “would be a great way to begin her

career with ACN,” and they implied that Trump would make an appearance. Doe decided to

attend the convention for several reasons, but the most important reason was that she wanted to

meet Trump. At the Palm Springs convention, Trump was prominently featured, but he did not

appear in person. Doe’s cumulative expenses from the convention totaled almost $1,500.

       After the convention, Doe remained fully committed to ACN. Senior IBOs told her that

she had to attend ACN meetings in order to be successful. Each meeting cost $20, and Doe often

attended two meetings per month. Doe felt “substantial pressure” to attend these meetings,

which often caused her to miss shifts at work.

       Approximately six months after she signed up as an IBO, Doe attended a national ACN

convention in Cleveland, Ohio. Senior IBOs told Doe that the convention “could not be missed,”



                                                 4
        Case 1:18-cv-09936-LGS Document 97 Filed 07/24/19 Page 5 of 26



emphasizing “the community, the training and, importantly, that Trump might be there as a

special guest.” Doe’s total investment in attending the Cleveland convention was approximately

$2,000. Doe also attended a multi-day event in Detroit, Michigan, again investing substantial

amounts of money to attend in the hopes of seeing or meeting Trump.

       Trump’s support for ACN -- including specific statements touting ACN -- had

encouraged Doe to join and persevere with ACN. But eventually, during her second year as an

IBO, Doe came to the realization that ACN did not provide average IBOs a realistic chance of

making a profit. Doe cut her losses and ceased to participate in ACN. She had earned only $38.

              2. Plaintiff Loe

       Plaintiff Loe, a citizen of California, was invited to attend an informational meeting about

ACN by a co-worker at the Salvation Army. The meeting was held at a hotel in Los Angeles,

and began with short speeches by ACN representatives, followed by a promotional video

prominently featuring Trump. Trump’s endorsement “was the key factor” that induced Loe to

join ACN. When he joined and while he was associated with ACN, Loe heard and relied on

specific statements from Trump, which are detailed in the Complaint.

       Loe had very limited success with ACN. During his time with ACN, he was able to

recruit only one other IBO. Loe sold ACN services to friends, in one instance registering

services in his own name for a friend who promised to pay him back, but who never did.

       Loe attended twenty-five to thirty ACN meetings, each one costing $10 to $20. Loe felt

“substantial pressure” to attend these meetings, and when he missed one “he was criticized and

shunned by more senior IBOs.” Loe also attended three larger ACN events -- the national

convention in Cleveland and two multi-day events in Palm Springs and Detroit. Loe borrowed




                                                5
         Case 1:18-cv-09936-LGS Document 97 Filed 07/24/19 Page 6 of 26



money from his team members to attend these events, “hopeful that if he continued investing in

pursuing the ACN business opportunity he would ultimately recoup his initial investment.”

       But Loe ultimately concluded that ACN “was not a good moneymaking opportunity.”

When the time came for his annual renewal, he chose not to pay the renewal fee. Despite his

efforts, Loe never received any income from ACN.

               3. Plaintiff Roe

       Plaintiff Roe, a citizen of Maryland, learned about ACN from an IBO who told him that

“he had a business opportunity for him.” The IBO showed Roe an ACN magazine and gave Roe

his ACN business card. Two weeks later, Roe called the number on the business card, and the

IBO sent Roe “an informational video that boasted of the lifestyle ACN would provide.” The

IBO convinced Roe to join an online conference with IBOs and potential recruits. After the

online conference, the IBO pressed Roe to sign up, but Roe said that he would have to think

about it. The IBO then invited Roe to attend an ACN convention.

       Roe decided to do additional research on ACN. In his research, he came across an online

video of Trump and Ivanka Trump promoting ACN. Trump’s statements were the “turning point

. . . . Roe believed that by promoting the company, the Trumps were telling others that they too

could make money and become successful business owners like him by investing in ACN.”

       Roe attended the convention and was excited about the opportunity offered by ACN. The

IBO continued to call Roe to recruit him, but the $499 sign-up fee was financially out of reach.

Roe was finally able to afford the fee after winning $300 at a casino and $200 from a lottery

ticket. The IBO who recruited Roe became his mentor, and during his first month with ACN the

IBO “repeatedly called him and would always give him an ACN motivational speech.” When he




                                                6
         Case 1:18-cv-09936-LGS Document 97 Filed 07/24/19 Page 7 of 26



was recruited and during his time with ACN, Roe heard and relied on specific statements by

Trump, which are detailed in the Complaint.

       In March 2017, Roe began to suspect that ACN was a scam. Roe realized that he was not

making any money, and that Trump’s statements about ACN were false. Roe did not renew his

ACN registration and his account was terminated. He did not recover any of the money that he

invested in ACN.

               4. Plaintiff Moe

       Plaintiff Moe, a citizen of Pennsylvania, signed up as an IBO in April 2013. Moe’s niece

introduced Moe to ACN and invited her to an ACN award ceremony. Soon after arriving at the

ceremony, it became clear to Moe that the main purpose of the event was to recruit IBOs. The

organizers of the event played a five-minute promotional video that prominently featured Trump.

After watching this video, “Moe knew that she was going to sign up for ACN.”

       As an IBO, Moe attended ACN meetings in order “to widen her network and continue to

develop her skills.” Meetings occurred almost every weekend and cost between $5 and $10 to

attend. At the meetings, organizers would remind IBOs of Trump’s involvement with and

endorsement of ACN. Moe also attended four extended weekend seminars that cost $49 to $69.

Moe believed the senior IBOs who told her that these meetings were “important and necessary

for her success.”

       During her second year as an IBO, Moe paid the registration fee for the national ACN

convention in Los Angeles, believing that “attending the convention was necessary for her to

succeed.” After paying the fee, however, it became clear that the costs of attending the

convention would be too high, and she decided not to attend. In December 2014, “Moe realized

that she was not going to make any money in ACN,” and she declined to renew her membership.



                                                7
         Case 1:18-cv-09936-LGS Document 97 Filed 07/24/19 Page 8 of 26



        STANDARD

        “A case is properly dismissed for lack of subject matter jurisdiction under Rule 12(b)(1)

when the district court lacks the statutory or constitutional power to adjudicate it.” John Brady v.

Int’l Bhd. of Teamsters, Local 817, 741 F.3d 387, 389 (2d Cir. 2014) (citation omitted). “A

plaintiff asserting subject matter jurisdiction has the burden of proving by a preponderance of the

evidence that it exists.” Mastafa v. Chevron Corp., 770 F.3d 170, 177 (2d Cir. 2014) (citation

omitted). “In resolving a motion to dismiss under Rule 12(b)(1), the district court must take all

uncontroverted facts in the complaint . . . as true and draw all reasonable inferences in favor of

the party asserting jurisdiction.” Tandon v. Captain’s Cove Marina of Bridgeport, Inc., 752 F.3d

239, 243 (2d Cir. 2014). “[T]he court may resolve . . . disputed jurisdictional fact issues by

referring to evidence outside of the pleadings, such as affidavits, and if necessary, hold an

evidentiary hearing.” Zappia Middle E. Const. Co. v. Emirate of Abu Dhabi, 215 F.3d 247, 253

(2d Cir. 2000); accord Weinberger v. Town of Fallsburg, No. 18 Civ. 988, 2019 WL 481733, at

*3 (S.D.N.Y. Feb. 6, 2019).

        To survive a motion to dismiss under Rule 12(b)(6), “a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)). “A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Id. (citing Twombly, 550 U.S. at 556). It is not enough for a plaintiff to allege facts that are

consistent with liability; the complaint must “nudge[] their claims across the line from

conceivable to plausible.” Twombly, 550 U.S. at 570. “To survive dismissal, the plaintiff must

provide the grounds upon which his claim rests through factual allegations sufficient ‘to raise a



                                                   8
           Case 1:18-cv-09936-LGS Document 97 Filed 07/24/19 Page 9 of 26



right to relief above the speculative level.’” ATSI Commc’ns, Inc. v. Shaar Fund, Ltd., 493 F.3d

87, 98 (2d Cir. 2007) (quoting Twombly, 550 U.S. at 555). On a motion to dismiss, a court

accepts as true all well-pleaded factual allegations and draws all reasonable inferences in favor of

the non-moving party, Montero v. City of Yonkers, 890 F.3d 386, 391 (2d Cir. 2018), but gives

“no effect to legal conclusions couched as factual allegations,” Stadnick v. Vivint Solar, Inc., 861

F.3d 31, 35 (2d Cir. 2017) (quoting Starr v. Sony BMG Music Entm’t, 592 F.3d 314, 321 (2d Cir.

2010)).

          DISCUSSION

          A.     RICO Claims

          To state a civil RICO claim under 18 U.S.C. § 1964(c), a complaint must plead (1) “that

the individual defendants committed a substantive RICO violation” and (2) “that the violation

proximately caused an injury to [the plaintiffs’] business or property.” NRP Holdings LLC v.

City of Buffalo, 916 F.3d 177, 196 (2d Cir. 2019); see also 18 U.S.C. § 1964(c) (providing a

private right of action for persons injured “by reason of” a substantive RICO violation).

          To plead a substantive RICO violation, a complaint must allege that the defendant

engaged in “(1) conduct (2) of an enterprise (3) through a pattern (4) of racketeering activity.”

See Cruz v. FXDirectDealer, LLC, 720 F.3d 115, 120 (2d Cir. 2013) (quoting DeFalco v.

Bernas, 244 F.3d 286, 306 (2d Cir. 2001)); accord Sonterra Capital Master Fund, Ltd. v.

Barclays Bank PLC, 366 F. Supp. 3d 516, 554 (S.D.N.Y. 2018); 18 U.S.C. § 1962(c).

“Racketeering activity,” for purposes of RICO, includes “any ‘act’ indictable under various

specified federal statutes, including the mail and wire fraud statutes.” Kim v. Kimm, 884 F.3d 98,

103 (2d Cir. 2018) (quoting 18 U.S.C. § 1961(1)).




                                                  9
        Case 1:18-cv-09936-LGS Document 97 Filed 07/24/19 Page 10 of 26



       To plead proximate cause, a complaint must allege a “direct relation between the injury

asserted and the injurious conduct alleged.” See Holmes v. Secs. Inv’r Prot. Corp., 503 U.S. 258,

268 (1992); accord Empire Merchants, LLC v. Reliable Churchill LLLP, 902 F.3d 132, 140 (2d

Cir. 2018). It is not enough to allege that “but for the defendant’s wrongful acts, the plaintiffs

would not have entered into the transaction that resulted in their losses.” See Moore v.

PaineWebber, Inc., 189 F.3d 165, 172 (2d Cir. 1999); accord 7 W. 57th St. Realty Co. v.

Citigroup, Inc., No. 18-1102, 2019 WL 1914278, at *3 (2d Cir. Apr. 30, 2019) (summary order).

Rather, a complaint must allege a causal connection between the substantive RICO violation and

the plaintiff’s injury that is not “too remote, purely contingent, or indirect.” See Empire

Merchants, 902 F.3d at 141 (quoting Hemi Grp., LLC v. City of New York, 559 U.S. 1, 9 (2010))

(internal quotation marks omitted).

       As discussed below, the Complaint does not sufficiently plead that Defendants’ conduct

was the proximate cause of Plaintiffs’ losses. Accordingly, the substantive RICO and RICO

conspiracy claims, Counts I and II, are dismissed.1

               1. Proximate Cause Requirement

       The requirement of proximate cause for civil RICO cases has its genesis in Holmes v.

Securities Investor Protection Corp. The plaintiff, a nonprofit corporation that insured the funds

of brokerage customers, paid nearly $13 million to cover losses attendant to the failure of two

broker-dealers. See Holmes, 503 U.S. at 261–63. The plaintiff brought civil RICO claims

against several dozen defendants whom the plaintiff alleged had caused the brokerages to fail

through a conspiracy to manipulate stock prices. See id. at 262–63.



1
  Because the Complaint does not plead proximate cause, resulting in the dismissal of both RICO
claims, this Opinion does not address whether the Complaint pleads a substantive RICO
violation.
                                                 10
        Case 1:18-cv-09936-LGS Document 97 Filed 07/24/19 Page 11 of 26



       The Supreme Court held that the plaintiff had not established its right to sue under civil

RICO because it had not demonstrated that the stock manipulators’ conduct was the proximate

cause of the losses.2 See id. at 268. Although the plain text of § 1964(c) could be construed to

require only “but for” causation, see 18 U.S.C. § 1964(c) (providing a private cause of action for

persons injured “by reason of” a substantive RICO violation), the court declined to give the

RICO statute “such an expansive reading.” See id. at 259, 266. Looking to indicia of legislative

intent, the court determined that RICO’s civil action provision -- like the analogous Clayton Act

section upon which it was based -- incorporated the common law requirement of proximate

causation. See id. at 267–68.

       Although the court in Holmes looked to the common law for the requirement of

proximate cause for civil RICO claims, the court’s causation inquiry was not rooted in the

foreseeability of the injury. Holmes, 503 U.S. at 269; see also Hemi Group, 559 U.S. at 12

(stating that the court in “Holmes never even mention[ed] the concept of foreseeability”); cf.

Palsgraf v. Long Island R.R. Co., 162 N.E. 99, 101 (N.Y. 1928) (in common law tort case,

premising proximate cause on foreseeability). “[I]n the RICO context, the focus is on the

directness of the relationship between the conduct and the harm,” and whether the connection is

attenuated by substantial intervening factors or third party conduct. See Hemi Group, 559 U.S.

at 12; see also Moore, 189 F.3d at 179 (Calabresi, J., concurring) (“[O]ur cases have held RICO

plaintiffs to a more stringent showing of proximate cause than would be required at common

law.”). Insofar as civil RICO cases are concerned, a court’s proximate cause inquiry does “go




2
  Although Holmes addressed actions under § 1964(c), its proximate cause holding applies to
actions under § 1964(d) as well. See European Cmty. v. RJR Nabisco, Inc., 764 F.3d 149, 151
(2d Cir. 2014) (per curiam); accord Empire Merchants, LLC v. Reliable Churchill LLLP, No. 16
Civ. 5226, 2017 WL 5559030, at *5 (E.D.N.Y. Mar. 16, 2017).
                                                11
        Case 1:18-cv-09936-LGS Document 97 Filed 07/24/19 Page 12 of 26



beyond the first step.” Holmes, 503 U.S. at 271 (quoting Associated Gen. Contractors of Cal.,

Inc. v. Cal. State Council of Carpenters, 459 U.S. 519, 534 (1983)).

       The requirement of a direct causal relation, the Holmes court explained, served vital

considerations of judicial administrability and convenience. See id. at 268–69. First, “the less

direct an injury is, the more difficult it becomes to ascertain the amount of a plaintiff’s damages

attributable to the violation, as distinct from other, independent, factors.” Id. at 269. Second,

recognizing the claims of the indirectly injured would lead to problems of apportionment, as

courts would have to adopt complicated rules to prevent multiple recoveries. See id. Third,

“directly injured victims can generally be counted on to vindicate the law as private attorneys

general, without any of the problems attendant upon suits by plaintiffs injured more remotely.”

Id. at 269–70.

       Subsequent cases have confirmed that, even at the pleading stage, civil RICO’s direct

relation requirement is rigorous and requires dismissal where substantial intervening factors

attenuate the causal connection between the defendant’s conduct and the plaintiff’s injury. In

Anza v. Ideal Steel Supply Corp., 547 U.S. 451 (2006), the plaintiff, a steel supply company,

alleged that its principal competitor had evaded taxes, thus undercutting the plaintiff’s prices and

causing it to lose sales. See Anza, 547 U.S. at 454. In finding that proximate cause had not been

pleaded adequately, the court identified a “discontinuity between the RICO violation and the

asserted injury,” given that the plaintiff’s “lost sales could have resulted from factors other than

[the defendants’] alleged acts of fraud.” Id. at 459. The court observed that “[b]usinesses lose

and gain customers for many reasons, and it would require a complex assessment to establish

what portion of [the plaintiff’s] lost sales were the product of” the defendant’s conduct. Id.




                                                 12
            Case 1:18-cv-09936-LGS Document 97 Filed 07/24/19 Page 13 of 26



“The element of proximate causation,” the Court explained, “is meant to prevent these types of

intricate, uncertain inquiries from overrunning RICO litigation.” Id. at 460.

        Likewise, in Hemi Group, a plurality of the Supreme Court held that New York City had

not stated a RICO claim against a merchant that had failed to furnish statutorily-required

disclosures about its customers to the New York state government, making it difficult for the city

to pursue tax evaders. See Hemi Group, 559 U.S. at 5–7. Citing the various intervening factors

attenuating the link between the merchant’s failure to disclose and the city’s lost tax revenue, the

court concluded that proximate cause had not been sufficiently pleaded because “the conduct

directly causing the [city’s] harm was distinct from the conduct giving rise to the fraud.” See id.

at 2, 11.

        The Second Circuit’s decision in Empire Merchants is instructive regarding a civil RICO

plaintiff’s pleading burden. In Empire Merchants, a distributor with exclusive rights to distribute

certain brands of liquor in New York sued competing distributors for illegally smuggling liquor

into the state from Maryland. See Empire Merchants, 902 F.3d at 136. The plaintiff contended

that because the smuggled liquor was not subject to New York excise taxes, it could be sold at a

lower price to retailers, thus costing the plaintiff sales. See id. at 137. The Second Circuit held

that the complaint did not sufficiently plead proximate cause because the retailers’ choice not to

purchase liquor from the plaintiff did not necessarily follow from the defendants’ smuggling

activities. Id. at 146–47. The plaintiff “might have lost sales due to bootlegging from states with

even lower alcohol excise taxes . . . [o]r various retailers might have purchased wine, beer, or a

brand of liquor not subject to Empire’s exclusive distribution contracts to offer something new to

consumers or to respond to changes in consumer tastes.” Id. at 143. The court in Empire

Merchants acknowledged that the plaintiff had “allege[d] a straightforward causal connection,”



                                                 13
        Case 1:18-cv-09936-LGS Document 97 Filed 07/24/19 Page 14 of 26



and that “in the pleadings phase, we ordinarily accept well-pled allegations as true,

notwithstanding possible alternative causal explanations.” Id. at 143. “But in the RICO context,

the element of proximate causation is meant to prevent . . . intricate, uncertain inquiries from

overrunning RICO litigation. That is why the Supreme Court engaged in this exact same kind of

counterfactual reasoning at the pleadings stage in Anza . . . .” Id. (alterations and citation

omitted).

       These cases do not mean that, at the pleading stage, a defendant may break the chain of

causation merely by citing a trivial factor ancillary to the defendant’s conduct or the plaintiff’s

injury. Whether conduct falls within the causal “‘first step’ depends in part ‘on an assessment of

what is administratively possible and convenient.’” Empire Merchants, 902 F.3d at 141 (quoting

Bank of Am. Corp. v. City of Miami, 137 S. Ct. 1296, 1306 (2017) (alterations omitted)); see also

Commercial Cleaning Servs., L.L.C. v. Colin Serv. Sys., 271 F.3d 374, 381 (2d Cir. 2001)

(cautioning against “applying a mechanical test detached from the policy considerations”

identified in Holmes). For example, one factor is “whether it would [be] difficult to determine

how much the [defendant’s] tortious conduct injured the [plaintiff], as compared to other

factors.” Empire Merchants, 902 F.3d at 141. If a purported intervening factor does not make

any less certain the quantum of loss attributable to the defendant or create problems of

apportionment, it cannot be said to attenuate the causal link. Thus, an appellate court’s

affirmance of a fraudulently procured foreign judgment does not break the chain of causation

where the appellate court did not substantively alter the lower court’s judgment. See Chevron

Corp. v. Donziger, 833 F.3d 74, 136 (2d Cir. 2016). Likewise, a legatee’s expenses incurred to

halt a defendant’s fraudulent activity with respect to the estate are sufficiently connected to the

fraudulent activity to satisfy the direct relation requirement of proximate cause -- even if such



                                                  14
        Case 1:18-cv-09936-LGS Document 97 Filed 07/24/19 Page 15 of 26



expenses are, strictly speaking, a step removed from the defendant’s conduct. See D’Addario v.

D’Addario, 901 F.3d 80, 97 (2d Cir. 2018) (“These expenses were incurred in an attempt to

protect both the Estate and [plaintiff’s] share of that Estate, and, for purposes of our causation

inquiry here, the two are reasonably treated as indivisible.”).

       The Supreme Court’s decision in Bridge v. Phoenix Bond & Indemnity Co., 553 U.S. 639

(2008), exemplifies the policy-driven approach to proximate cause in civil RICO cases. In

Bridge, participants in county tax lien auctions alleged that the defendants had won a

disproportionate share of auctions by fraudulently manipulating the county’s process through

which a winner was determined in the event of a tie. See Bridge, 553 U.S. at 642–44. The

defendants argued that proximate cause had not been established because it was the county that

had relied on their alleged misrepresentations, not the plaintiffs. See id. at 653–55. The court

rejected this argument: “[H]ere, unlike in Holmes and Anza, there are no independent factors that

account for respondents’ injury, there is no risk of duplicative recoveries by plaintiffs removed at

different levels of injury from the violation, and no more immediate victim is better situated to

sue.” Id. at 658. Thus, the fact that the defendants’ misrepresentations were directed at the

county did not negate proximate cause. Crucially, the extent to which the defendants were

responsible for the plaintiffs’ injury was no less certain by virtue of the misrepresentations being

directed at the county. As the court in Hemi Group would explain, “the plaintiff’s theory of

causation in Bridge was ‘straightforward’: Because of the zero-sum nature of the auction, and

because [of the county’s procedure for awarding bids], each time a fraud-induced bid was

awarded, a particular legitimate bidder was necessarily passed over.” Hemi Group, 559 U.S. at

14.




                                                 15
        Case 1:18-cv-09936-LGS Document 97 Filed 07/24/19 Page 16 of 26



       In sum, to state a civil RICO claim, the connection between the defendant’s conduct and

the plaintiff’s injury must be “direct” and “straightforward,” Holmes, 503 U.S. at 268; Hemi

Group, 559 U.S. at 14, and must not entail “intricate, uncertain inquiries” into the extent of the

defendant’s responsibility for the loss, Anza, 547 U.S. at 460; accord Empire Merchants, 902

F.3d at 142. Put another way, “the conduct giving rise to the fraud” must be “the conduct

directly causing the harm,” Hemi Group, 559 U.S. at 2, 11, unattenuated by substantial

intervening factors or third parties, see id. at 15; accord Empire Merchants, 902 F.3d at 142. A

link that is “too remote, purely contingent, or indirect” is insufficient, Hemi Group, 559 U.S. at

9–10; accord Empire Merchants, 902 F.3d at 141, and even at the pleading stage, a court should

rarely “go beyond the first step” in assessing causation, Holmes, 503 U.S. at 272; accord Empire

Merchants, 902 F.3d at 141. Whether conduct falls within the “first step” depends on

considerations of judicial administrability, which may include (1) the difficulty in ascertaining

the quantum of damages attributable to the alleged RICO violation, as opposed to independent

factors, (2) problems of apportionment and multiple recoveries and (3) whether more directly

injured victims would be better suited as plaintiffs. Holmes, 503 U.S. at 269; accord Empire

Merchants, 902 F.3d at 141.

               2. Application

       The Complaint fails to plead proximate causation because it does not allege a direct

relation between Defendants’ conduct and Plaintiffs’ losses. At most, the Complaint pleads a

“but for” theory of causation: “But for Defendants’ fraudulent promotion and endorsement of

ACN,” Plaintiffs would not have incurred the costs and expenses associated with becoming IBOs

-- “sign up” and “renewal fees,” expenses incurred in “attending meetings and . . . conventions,”

the costs of “business tools” and recruiting expenses and foregone income from other sources.



                                                 16
        Case 1:18-cv-09936-LGS Document 97 Filed 07/24/19 Page 17 of 26



As discussed above, but for causation alone does not satisfy RICO’s causation requirement. See

Moore, 189 F.3d at 172 (requiring both “but for causation” and so-called “loss causation”).

       In determining whether a defendant’s conduct proximately caused a plaintiff’s loss, the

threshold question is what constitutes the “loss.” The above quoted language from the

Complaint makes clear that Plaintiffs’ claimed losses are the monies they were induced to pay as

IBOs. The loss amount is necessarily each Plaintiff’s net loss, rather than gross expenditures.

See generally RESTATEMENT (SECOND) OF TORTS § 903 cmt. a (1979) (“When there has been

harm only to the pecuniary interests of a person, compensatory damages are designed to place

him in a position substantially equivalent in a pecuniary way to that which he would have

occupied had no tort been committed.”) Accordingly, the Complaint seeks to certify a

“Nationwide Damages Class” of individuals who suffered net monetary losses from their

association with ACN -- “all persons and entities who invested in, subscribed to or made

payments to ACN . . . or its affiliates, but did not recoup an amount equal to or [greater] than

those payments from ACN.”3 The loss for purposes of analyzing causation is therefore

determined by reference to both amounts Plaintiffs paid to ACN, and the revenues, if any, that

Plaintiffs received through it.

       The Complaint fails to plead proximate causation because it does not allege a direct

relation between Defendants’ conduct and Plaintiffs’ losses. Numerous intervening factors may

account for Plaintiffs’ inability to recover their investments in ACN. Plaintiffs’ lack of success




3
  The Complaint seeks certification of the Nationwide Damages Class and state-specific damages
sub-classes under Federal Rule of Civil Procedure 23(b)(3). The Complaint also seeks to certify
a Nationwide Equitable Class and state-specific equitable sub-classes under Rule 23(b)(1)(A)
and/or 23(b)(2), seeking injunctive and declaratory relief, and other equitable relief on behalf of
“all persons and entities who invested in, subscribed to, or made payments to [ACN] or its
affiliates.” The RICO claims are brought on behalf of both putative nationwide classes.
                                                17
          Case 1:18-cv-09936-LGS Document 97 Filed 07/24/19 Page 18 of 26



could be attributable to the inherent challenges of multi-level marketing, Plaintiffs’ capabilities

as salespeople and the extent of Plaintiffs’ existing networks to whom Plaintiffs could sell ACN

products and recruit new IBOs. The losses may also be attributable to the market for ACN

products in the Plaintiffs’ localities and ACN’s business practices -- legitimate or otherwise --

separate from Defendants’ role. These factors, contributing in whole or part to Plaintiffs’ losses,

make the question of Defendants’ responsibility the sort of “intricate, uncertain inquir[y]” that

the proximate cause requirement is intended to avert. See Anza, 547 U.S. at 460.

       The absence of a direct relation in this case can be illustrated by the following

hypothetical. Suppose that two class members each paid $1,000 to ACN in registration fees and

expenses, induced to invest by Defendants’ endorsements. The class members are identical in all

respects except for one -- Class Member A earned $700 in revenue from participating in ACN,

but Class Member B earned only $200. As to each class member, what is the loss attributable to

the Defendants’ conduct? As the loss is the extent to which Plaintiffs did not recover their

investments in ACN, conceivably Defendants could be charged with having caused a $300 loss

to Class Member A and an $800 loss to Class Member B. Yet, if Plaintiffs’ inability to recover

their investments is attributable to their own sales capabilities or the extent of their existing

networks, this would unmoor the loss from the Defendants’ conduct. The $500 difference in

Defendants’ liability to Class Member A and Class Member B could not be imputed to anything

that Defendants did, contravening the principle “that the compensable injury flowing from a

RICO violation necessarily is the harm caused by the predicate acts.” Hemi Group, 559 U.S. at

13 (alterations and internal quotation marks omitted); see also id. at 11 (proximate cause lacking

when “the conduct giving rise to the fraud” is distinct from “the conduct directly causing the

harm”).



                                                  18
        Case 1:18-cv-09936-LGS Document 97 Filed 07/24/19 Page 19 of 26



       It is also unclear whether Defendants were the direct cause of Plaintiffs’ payments to

ACN. Plaintiff Doe was introduced to ACN by a friend who told her that “the company was a

great opportunity . . . to make money.” After she joined ACN, Doe was pressured by other IBOs

into attending ACN meetings, for which Doe was charged a fee. Plaintiff Loe attended his first

ACN meeting at the behest of a co-worker. As an IBO, he too paid to attend meetings, and when

he missed meetings he was “criticized and shunned.” An IBO sent Plaintiff Roe a recruitment

video “that boasted of the lifestyle ACN would provide.” The IBO pressured Roe to invest on

multiple occasions, and once Roe did, the IBO would repeatedly call him to give “ACN

motivational speech[es].” Plaintiff Moe was introduced to ACN by a family member. Like the

others, Moe paid money to attend meetings and seminars that other IBOs told her “were

important and necessary for her success.”

       The conduct of these third parties bears on the question of proximate cause. In Kerrigan

v. Visalus, Inc., No. 14 Civ. 12693, 2016 WL 892804, at *8 (E.D. Mich. Mar. 9, 2016), civil

RICO claims were brought against individuals who, in exchange for undisclosed payments and

other inducements, promoted a multi-level marketing company. See id. at *11. The district

court stated in dicta that proximate cause was lacking because the individuals’ promotional

activities merely “helped put the [p]laintiffs in a position to be defrauded by other, unrelated

representations.” See id. at *8.

       The multitude of intervening factors and third-party conduct attenuating the link between

Defendants’ conduct and Plaintiffs’ losses compels the conclusion that the Complaint does not

sufficiently plead proximate cause. This conclusion is buttressed by the profound difficulties

that would ensue in “ascertain[ing] the amount of [Plaintiffs’] damages attributable to

[Defendants’ RICO] violation, as distinct from other, independent factors.” See Holmes, 503



                                                 19
         Case 1:18-cv-09936-LGS Document 97 Filed 07/24/19 Page 20 of 26



U.S. at 269. See generally Empire Merchants, 902 F.3d at 141 (proximate cause inquiry depends

in part on the difficulty in determining how much the plaintiff’s injury was caused by the

defendants’ conduct, as opposed to other factors). To assess with accuracy the losses attributable

to Defendants, the factfinder would first need to determine the extent to which Plaintiffs’

payments to ACN and other expenses were induced by Defendants, rather than ACN and its

IBOs. Then, after subtracting monies recouped, the factfinder would need to reduce the loss

further by the extent to which Plaintiffs’ inability to recover their costs was attributable to

Plaintiffs’ sales abilities and networks, ACN’s business practices, the demand for ACN products

in Plaintiffs’ localities, and the inherent difficulties of succeeding in multi-level marketing

ventures, among other factors. The quixotic nature of this undertaking underscores the purpose

of the proximate cause requirement -- “to prevent these types of intricate, uncertain inquiries

from overrunning RICO litigation.” Anza, 547 U.S. at 460.

         Citing several cases, Plaintiffs argue that proximate cause is demonstrated where a

defendant “misrepresents investment risk, or the value of a particular investment,” or

“fraudulently induce[s] plaintiffs to put their money into something that was other (and less

valuable) than what the defendants had represented.” The cases cited by Plaintiffs are not on

point.

         Plaintiffs cite three cases involving only state statutory and common law claims, Blue

Cross & Blue Shield of Minn. v. Wells Fargo Bank, N.A., No. 11 Civ. 2529, 2012 WL 1343147

(D. Minn. Apr. 18, 2012), Dolan v. PHL Variable Ins. Co., No. 15 Civ. 1987, 2018 WL 1696650

(M.D. Pa. Apr. 6, 2018) and Peterson v. Goldberg, No. 02 Civ. 7375, 2005 WL 589753, at *6

(N.D. Ill. Feb. 25, 2005). They are irrelevant because they do not involve RICO claims and do

not apply the “direct relation” standard set forth under Holmes and its progeny. See generally



                                                  20
        Case 1:18-cv-09936-LGS Document 97 Filed 07/24/19 Page 21 of 26



Lerner v. Fleet Bank, N.A., 459 F.3d 273, 278 (2d Cir. 2006) (“A plaintiff must make a different

showing of proximate cause -- one that is often more difficult to make -- when bringing suit

under the RICO statute than when bringing a common-law cause of action.”); Desiano v.

Warner-Lambert Co., 326 F.3d 339, 348–49 (2d Cir. 2003) (distinguishing RICO’s proximate

cause standard from state law standard applicable to claims brought under New Jersey Consumer

Fraud Act and other state causes of action); accord Hemmerdinger Corp. v. Ruocco, No. 12 Civ.

2650, 2016 WL 1588500, at *6 (E.D.N.Y. Apr. 19, 2016) (civil RICO standard for proximate

cause is “more stringent” than common law causation); Zimmerman v. Poly Prep Country Day

Sch., 888 F. Supp. 2d 317, 330–31 (E.D.N.Y. 2012) (“The ‘direct relationship’ standard under

RICO is stricter than the ‘foreseeability’ analysis for common-law causation.”).4

       The RICO cases cited by Plaintiffs also do not support their contention that the causal

link in this case is sufficiently direct. In Bank of China v. NBM L.L.C., No. 01 Civ. 0815, 2001

WL 1360299 (S.D.N.Y. Nov. 5, 2001), the defendants submitted false documents in order to

induce a bank to issue loans that the defendants never repaid. See id. at *1. The court held that

the defendants’ submission of the false documents was the proximate cause of the bank’s loss.

See id. Because the defendants both submitted the fraudulent documents and failed to repay the

loans, there were no intervening causes, nor anything “intricate” or “uncertain” about assessing

Defendants’ responsibility for the loss. Anza, 547 U.S. at 460.

       In Lukaszuk v. Sudeen, No. 02 Civ. 5143, 2007 WL 4699018 (E.D.N.Y. Nov. 27, 2007),

the defendants operated a Ponzi scheme, inducing the plaintiffs to invest with promises of high

returns, only to fail to make a single payment. See id. at *1. It was the Ponzi scheme itself that



4
  A fourth case cited by Plaintiffs, In re Evans, 81 F.3d 167, 1996 WL 138553 (9th Cir. 1996), is
an unpublished table decision that seems to apply California law and in any event does not
involve a RICO claim. See id. at *1.
                                                21
        Case 1:18-cv-09936-LGS Document 97 Filed 07/24/19 Page 22 of 26



harmed the plaintiffs; there was no distinction between “the conduct directly causing the harm”

and “the conduct giving rise to the fraud.” See Hemi Group, 559 U.S. at 11.

       Similarly, proximate cause was adequately pleaded in Chambers v. King Buick GMC,

LLC, 43 F. Supp. 3d 575 (D. Md. 2014), a case involving a dealership’s concealment of the fact

that the vehicle it sold to the plaintiff had previously been a short-term rental car. See id. at 583–

84. The causal connection was direct -- “[t]he fraudulent conduct alleged . . . is the

misrepresentation and concealment of the rental history of the vehicle[] sold to Plaintiff. . . .

Plaintiff’s alleged injury was that she was overcharged for the vehicle because the vehicle was

sold falsely as a former consumer car.” Id. at 603.

       Likewise, in De Sole v. Knoedler Gallery, LLC, 974 F. Supp. 2d 274 (S.D.N.Y. 2013),

the causal connection between the defendants’ conduct and the plaintiffs’ loss was direct. The

plaintiffs purchased forged paintings based on the defendants’ false representation that the

paintings were authentic, and there were no intervening factors making uncertain the extent of

the loss attributable to the defendants. See id. at 285–86. Given the exceedingly straightforward

theories of causation in Bank of China, Lukaszuk, Chambers and De Sole, the defendants’

conduct was found to fall within the causal “first step.” See Empire Merchants, 902 F.3d at 141

(scope of first step depends in part “on an assessment of what is administratively possible and

convenient”). In contrast, the causal theory in this case is riddled with intervening factors that

make Defendants’ responsibility for the loss uncertain and insufficiently direct. See Empire

Merchants, 902 F.3d at 136 (proximate cause lacking where asserted losses may have been

caused by independent actions of third parties).

       The other case Plaintiffs cite is no more compelling. In Eclectic Properties East, LLC v.

Marcus & Millichap Co., No. 09 Civ. 511, 2012 WL 713289 (N.D. Cal. Mar. 5, 2012), the



                                                   22
        Case 1:18-cv-09936-LGS Document 97 Filed 07/24/19 Page 23 of 26



defendants allegedly induced investors to purchase real estate at inflated prices based on

appraisals inflated by the defendants’ wrongful conduct. See id. at *1, 15. The court found that

proximate cause had been adequately pleaded, notwithstanding prior risk disclosures to the

plaintiffs and questions about whether the prices were actually inflated. See id. at *15. The case

is distinguishable because there were no substantial intervening factors between the defendants’

conduct and the plaintiffs’ loss, except the alleged risk disclosure to the plaintiffs.5 Although

this issue was discussed in the context of proximate cause, it bore more directly on whether the

plaintiffs had been defrauded at all, not whether or to what extent the defendants had caused any

loss. In contrast, and as explained above, the loss in this case was potentially caused by many

circumstances besides Defendants’ conduct.

       Finally, Plaintiffs argue that “[t]he requirement, if any, to plead a causal link does not

place on Plaintiffs a further pleading obligation to rule out other contributing factors or

alternative causal explanations,” citing Loreley Fin. (Jersey) No. 3 Ltd. v. Wells Fargo Sec., LLC,

797 F.3d 160, 189 (2d Cir. 2015). This argument is unpersuasive. Loreley was a case involving

fraud claims under New York state law, and the plaintiffs’ burden was merely to give the

defendants “some indication of the actual loss suffered and of a plausible causal link between

that loss and the alleged misrepresentations.” See id. at 187 (quotation marks omitted). But

“counterfactual reasoning at the pleadings stage” is appropriate in the RICO context -- “the




5
  Although the defendants asserted that the increase in price may have been caused by “a hot real
estate market and the additional value from a long-term lease,” see Eclectic Properties, 2012 WL
713289, at *15, these two factors would be unlikely to cause difficulties in assessing the
defendants’ responsibility for the loss. Expert testimony might establish the extent to which a
change in a particular housing market or the availability of a long-term lease would affect the
value of a property. In contrast, the quantity and quality of the factors that may have contributed
to Plaintiffs’ losses in this case makes any inquiry into the extent of Defendants’ responsibility
intricate and uncertain. See Anza, 547 U.S. at 460.
                                                 23
        Case 1:18-cv-09936-LGS Document 97 Filed 07/24/19 Page 24 of 26



element of proximate causation is meant to prevent . . . intricate, uncertain inquiries from

overrunning RICO litigation.” Empire Merchants, 902 F.3d at 143–44. Because assessing

Defendants’ responsibility for Plaintiffs’ losses would necessitate just such an inquiry, proximate

cause has not been sufficiently pleaded. Counts I and II of the Complaint are dismissed.

        B.      State Claims

        The Court has subject matter jurisdiction over the state law claims pursuant to CAFA.

CAFA “confer[s] federal jurisdiction over certain class actions where: (1) the proposed class

contains at least 100 members (the numerosity requirement); (2) minimal diversity exists

between the parties, (i.e., where [at least one plaintiff] is a citizen of a State different from any

defendant); and (3) the aggregate amount in controversy exceeds $5,000,000.” Purdue Pharma

L.P. v. Kentucky, 704 F.3d 208, 213 (2d Cir. 2013) (quotation marks omitted) (quoting 28 U.S.C.

§ 1332(d)(2)–(6)); accord Shulman v. Becker & Poliakoff, LLP, No. 17 Civ. 9330, 2019 WL

1567661, at *1 (S.D.N.Y. Apr. 11, 2019). The party asserting federal jurisdiction must present

facts sufficient to establish a “reasonable probability” that each of these elements is satisfied.

See Cutrone v. Mortg. Elec. Registration Sys., 749 F.3d 137, 148 (2d Cir. 2014); Bigsby v.

Barclays Capital Real Estate, Inc., 170 F. Supp. 3d 568, 579 (S.D.N.Y. 2016). However, there is

“a rebuttable presumption that the face of the complaint is a good faith representation of the

actual amount in controversy.” Colavito v. N.Y. Organ Donor Network, Inc., 438 F.3d 214, 221

(2d Cir. 2006); accord Ameer v. Fleet Mech. Sys., No. 18 Civ. 7655, 2019 WL 1949858, at *2

(S.D.N.Y. Apr. 17, 2019). A party opposing jurisdiction based on the amount in controversy can

rebut this presumption by demonstrating “to a legal certainty that the plaintiff could not recover

the amount alleged or that the damages alleged were feigned to satisfy jurisdictional minimums.”

Pyskaty v. Wide World of Cars, LLC, 856 F.3d 216, 223 (2d Cir. 2017) (citing Colavito, 438 F.3d



                                                  24
        Case 1:18-cv-09936-LGS Document 97 Filed 07/24/19 Page 25 of 26



at 221). “[T]he legal impossibility of recovery must be so certain as virtually to negat[e]

plaintiff’s good faith in bringing the claim.” Scherer v. Equitable Life Assurance Soc’y of U.S.,

347 F.3d 394, 397 (2d Cir. 2003); accord Bracken v. MH Pillars Inc., 290 F. Supp. 3d 258, 263

(S.D.N.Y. 2017).

       Plaintiffs have demonstrated a reasonable probability that “the proposed class contains at

least 100 members.” Purdue Pharma, 704 F.3d at 213. Although the precise size of the class is

not yet known, the Complaint alleges that “[i]n each of the years from 2011 to 2016, ACN

reported that it had 200,000 IBOs.” It is reasonably probable that at least 100 IBOs did not

recoup their investments in ACN and can assert state law claims against Defendants. Regarding

the second element, “minimal diversity exists between the parties,” because Plaintiff Doe is a

citizen of California and Defendant Trump is a citizen of New York. Id.

       The amount in controversy element is satisfied because the Complaint asserts that the

amount in controversy exceeds $5,000,000, and Defendants have not demonstrated “to a legal

certainty that the plaintiff could not recover the amount alleged or that the damages alleged were

feigned to satisfy jurisdictional minimums.” Pyskaty, 856 F.3d at 223. The Complaint alleges

that “there are at least tens of thousands of putative class members, each of whom, like Plaintiffs,

suffered at least $500 in damages.” Moreover, Plaintiff Doe asserts actual damages of

approximately $5,500. If only 910 class members asserted similar damages (out of

approximately 200,000 IBOs), the jurisdictional amount would be met.

       CONCLUSION

       For the foregoing reasons, Defendants’ motion to dismiss is GRANTED with respect to

the RICO claims (Counts I and II), and they are dismissed. Defendants’ motion is denied with




                                                25
        Case 1:18-cv-09936-LGS Document 97 Filed 07/24/19 Page 26 of 26



respect to the state law claims (Counts III through VIII), and they survive. Plaintiffs’ motion to

strike (Dkt. No. 87) and Defendants’ motion for oral argument (Dkt. No. 89) are denied as moot.

       The Clerk of Court is respectfully directed to close the motion at Docket Nos. 83 and 87.


Dated: July 24, 2019
       New York, New York




                                                26
